                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

CARRIER CORPORATION,

            Plaintiff,
v.                                     Case No. 8:21-cv-8-VMC-AAS

TECHNOLOGY RESEARCH, LLC,

            Defendant.
                               /

                             ORDER

     This matter comes before the Court upon consideration of

Defendant   Technology   Research,     LLC’s   Motion   for   Summary

Judgment (Doc. # 22), filed on January 22, 2021. Plaintiff

Carrier Corporation responded on February 5, 2021. (Doc. #

38). With leave of Court, Technology Research replied on

February 19, 2021. (Doc. # 41). For the reasons set forth

below, the Motion is denied.

I.   Background

     This case stems out of a 2014 personal injury lawsuit

filed by Courtney Patton in the Superior Court of Stephens

County, Georgia. (Doc. # 1-2 at 7-8, 10). While staying at

the Toccoa Inn & Suites in Toccoa, Georgia, a fire broke out

in Patton’s room, resulting in her sustaining “significant

physical injuries.” (Id.     at 7).     Carrier was named as a

defendant in that lawsuit because Patton alleged that the


                                   1
fire was caused by a defect in one of Carrier’s packaged

terminal   air   conditioners.   (Id.    at   10,   14).   The   air

conditioner in question, however, was spoliated through no

fault of the parties in the instant suit. (Doc. # 22-1 at ¶

10); (Doc. # 22-4 at 11 (“[O]nce the [] heating/cooling unit,

wall outlet, electrical components and [] plug and [] cord

were thrown away, spoliation occurred[.]”)).

     In July 2015, Carrier filed a third-party complaint in

the Georgia case against Technology Research, alleging that

a defect in Technology Research’s plug in Carrier’s air

conditioner actually caused the fire. (Doc. # 22-1; Doc. #

22-2 at 6-8). Patton then added Technology Research as a

defendant in the underlying suit. (Doc. # 22-2 at 7). The

underlying lawsuit later settled and the claims against the

defendants were dismissed, leaving only Carrier’s third-party

complaint against Technology Research. (Id. at 11-16).

     The parties disagree over the amount of discovery that

was completed during the Georgia case. Technology Research

contends that Patton’s underlying claims “were litigated over

two years, during which time the parties took discovery on

the cause and origin of the fire.” (Doc. # 22 at ¶ 5; Doc. #

22-2).   According   to   Technology   Research,    that   discovery

produced just one expert opinion – that of Loren M. Griswold,


                                 2
a certified fire investigator. (Doc. # 22 at ¶ 5; Doc. # 22-

3 at 8:15-22; Doc. # 1-2 at 47-69). Mr. Griswold was engaged

“to render a professional opinion as to the origin and cause

of the fire” in Patton’s room. (Doc. # 1-2 at 48). In his

report, Mr. Griswold concluded that: (1) “[n]o evidence of an

exterior   fire      was   discovered     during       the   fire       scene

inspection,” (2) “[t]he fire originated in motel room 203 of

the structure,” (3) “[t]he area of origin was determined to

be   the   wall   mounted     [heating,     ventilation,          and    air

conditioning (‘HVAC’)] unit,” and (4) “[t]he cause of the

fire was attributed to resistance heating where the HVAC plug

was inserted in a wall outlet.” (Id.). In his deposition, Mr.

Griswold explained that “the interaction between the plug and

the outlet” caused the fire. (Doc. # 22-3 at 119:7-25). In

the Georgia proceeding, Carrier missed certain deadlines with

regard to its own expert witnesses’ opinions – although

Carrier contends it was planning on moving for extensions of

those deadlines. (Doc. # 22 at ¶ 7; Doc. # 22-5 at 15; Doc.

# 38 at ¶ 9; Doc. # 38-3).

     Carrier maintains that the parties did not have the

opportunity to conduct sufficient discovery during the course

of   the   Georgia     proceedings.     (Doc.      #    38   at     10-16).

Specifically, Technology Research “objected to production of


                                  3
over       [550]         gigabytes           of     potentially             inculpatory

[electronically stored information (‘ESI’)].” (Id. at ¶ 6;

Doc. # 38-1). Carrier offers the declaration of its attorney

of record stating as much. (Doc. # 38-5). Additionally,

discovery          in    the      Georgia         case     was        stayed       pending

interlocutory           appeal.    (Doc.      #    41-10).          And,   Carrier      had

identified another expert during the Georgia proceedings,

Jeffrey E. Lindsay, an electrical engineer who was “expected

to opine regarding the nature of the defective [plug].” (Doc.

#   38    at   ¶    8;    Doc.     #    38-2).      Carrier’s         expert       witness

disclosures noted that Mr. Lindsay would “testify regarding

his      opinions,       testing       and    analysis         of    the    [Technology

Research] device related to its design and function, and the

causal failure of the [Technology Research plug] as related

to the subject incident due to its defective design and

nature.” (Doc. # 38-2 at 1).

         On November 6, 2020 – after motions for summary judgment

were filed in the Georgia case – Carrier voluntarily dismissed

the third-party complaint without prejudice. (Doc. # 22-6;

Doc. # 22-8 at 2). Carrier then filed the instant action in

Florida     state       court     on    November         20,   2020.       (Doc.    #   1).

Technology Research thereafter removed the case to this Court

on January 4, 2021. (Id.). The complaint includes claims


                                             4
against Technology Research for contractual indemnity (Count

I), and common law indemnity (Count II). (Doc. # 1-2). That

same    day,    Technology      Research       filed       its     answer     and

conditional counterclaim in which it seeks indemnification

from Carrier. (Doc. # 2).

       Two days after the parties filed their case management

report, and before the Court entered its case management and

scheduling     order,      Technology      Research      moved     for    summary

judgment in its favor. (Doc. ## 15; 22; 29; 30). Following a

case    management      hearing,     the     Court       entered     its    case

management     and   scheduling        order       on    January    27,     2021,

providing for a September 10, 2021, discovery deadline. (Doc.

# 30 at 1; Doc. # 29). Carrier thereafter responded to the

Motion (Doc. # 38), and Technology Research replied. (Doc. #

41). The Motion is now ripe for review.

II.    Analysis

       Technology    Research      moves     for    an    entry    of     summary

judgment       in    its      favor,       arguing        that      “Carrier’s

indemnification theories fail as a matter of law due to the

undisputed     evidence     that   the     underlying       personal       injury

claims were caused, not by any product defect, but by aged

and worn outlets at the hotel.” (Doc. # 22 at 5). Carrier

responds that the Motion is premature because the parties


                                       5
have not had adequate time to conduct discovery and that there

remains a genuine issue of material fact as to the origin and

cause of the fire. (Doc. # 38 at 10-16). Because the Court

finds the Motion premature, it need not address Technology

Research’s arguments for summary judgment at this juncture.

     “Summary   judgment   is   appropriate   if   the   pleadings,

depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there

is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” Live Face

on Web, LLC v. Drutman, No. 8:15-cv-1128-VMC-MAP, 2015 WL

5996937, at *2 (M.D. Fla. Oct. 14, 2015) (citing Fed. R. Civ.

P. 56(a)). “Unless a different time is set by local rule or

the court orders otherwise, a party may file a motion for

summary judgment at any time [thirty] days after the close of

all discovery.” Fed. R. Civ. P. 56(b). However, “[t]here is

no ‘blanket prohibition on the granting of summary judgment

motions before discovery’ has occurred.” Est. of Todashev v.

United States, 815 F. App’x 446, 450 (11th Cir. 2020) (quoting

Reflectone, Inc. v. Farrand Optical Co., 862 F.2d 841, 843

(11th Cir. 1989) (per curiam)).

     Still, Federal Rule of Civil Procedure 56 “implies . .

. [that] district courts should not grant summary judgment


                                 6
until the non-movant has had an adequate opportunity for

discovery.” Blumel v. Mylander, 919 F. Supp. 423, 428 (M.D.

Fla. 1996) (internal quotation marks and citation omitted).

Furthermore,    the    Eleventh     Circuit   has    determined      that

“summary   judgment    may   only   be   decided    upon   an    adequate

record.” Snook v. Trust Co. of Ga. Bank, 859 F.2d 865, 870

(11th   Cir.   1988)   (internal    quotation   marks      and   citation

omitted); see also Smith v. Fla. Dep’t of Corr., 713 F.3d

1059, 1064 (11th Cir. 2013) (“Summary judgment is premature

when a party is not provided a reasonable opportunity to

discover information essential to his opposition.”). Indeed,

    [t]he party opposing a motion for summary judgment
    has a right to challenge the affidavits and other
    factual materials submitted in support of the
    motion by conducting sufficient discovery so as to
    enable him to determine whether he can furnish
    opposing affidavits. If the documents or other
    discovery sought would be relevant to the issues
    presented by the motion for summary judgment, the
    opposing party should be allowed the opportunity to
    utilize the discovery process to gain access to the
    requested materials. Generally summary judgment is
    inappropriate when the party opposing the motion
    has been unable to obtain responses to his
    discovery requests.

Snook, 859 F.2d at 870 (citations omitted). “Rule 56(d), by

its terms, requires only that [the] non-moving party ‘show[]

by affidavit or declaration that, for specified reasons, it

cannot present facts essential to justify its opposition.’”



                                    7
Estate of Todashev, 815 F. App’x at 453 (quoting Fed. R. Civ.

P. 56(d)) (emphasis omitted).

     Here, prior to the filing of this Motion, the parties

had no opportunity for discovery in the instant case. Indeed,

the Motion was filed before the Court held its case management

hearing and before the Court entered its case management and

scheduling order. (Doc. ## 22; 30). However, as noted, the

parties disagree over the amount of discovery completed in

the Georgia state court proceedings.               Technology Research

contends that the “Carrier has already had the benefit of

full discovery in the previous action.” (Doc. # 41 at 5).

Carrier,    on   the      other   hand,    maintains      that    there   is

significant discovery outstanding. (Doc. # 38 at 12-16).

     Specifically, prior to the stay of discovery pending

interlocutory appeal in the Georgia case, Technology Research

only “provided responses in partial compliance with Carrier’s

[first requests for production of documents] and objected to

producing    over      [550]   gigabytes    of   [ESI]     –     potentially

millions    of   relevant      documents   related   to    other    similar

incidents    .   .    .   involving   [Technology      Research’s     plug]

overheating,         resistance    heating,      scorching,       charring,

igniting, burning or melting – conditions which were denied

by [Technology Research] and are directly at issue in this


                                      8
action.”      (Id.   at   12-13;    Doc.    #   38-4).   Additionally,

Technology Research “objected to over [120] of Carrier’s non-

party requests for production of documents.” (Doc. # 38 at

13). And, Carrier intends to call its own experts in this

case, including a “causation expert” (Doc. # 38-5 at ¶ 7).

Attached to its response to the Motion, Carrier offers the

declaration of R. Ryan Rivas, Carrier’s counsel of record,

outlining the aforementioned outstanding            fact and expert

discovery. (Doc. # 38-5 at ¶¶ 4, 6-9).

       Given the circumstances, the Court agrees with Carrier

that   this    Motion     is   premature.   According    to   Carrier’s

declaration, there are substantial discovery issues pending,

including issues relating to the cause of the fire. The Court

entered its case management and scheduling order on January

27, 2021, providing for a discovery deadline of September 10,

2021, which is several months away. (Doc. # 30 at 1). And, a

schedule for production of ESI has already been entered in

this case. (Doc. # 63). Although the case was pending in

Georgia state court for a significant amount of time, Carrier

was unable to conduct a substantial portion of the discovery

it hoped to. Even if the stay of discovery was at Carrier’s

request, or if it missed certain deadlines, several of its

discovery requests made prior to the stay were allegedly not


                                    9
sufficiently responded to. (Doc. # 41-10); see Kahama VI, LLC

v. HJH, LLC, No. 8:11-cv-2029-JSM-TBM, 2014 WL 521085, at *3

(M.D. Fla. Feb. 10, 2014) (“It is inappropriate for the court

to grant summary judgment when the party opposing the motion

has   been   unable   to   obtain    responses   to   his   discovery

requests.”).

      Therefore, the parties may proceed with discovery, and

the Motion is denied as premature. See, e.g., Galligan v.

Raytheon Co., No. 8:08-cv-2427-VMC-TGW, 2009 WL 2985689, at

*2 (M.D. Fla. Sept. 15, 2009) (denying a motion for summary

judgment as premature       because of outstanding discovery);

Rodriguez v. Target Corp., No. 14-CIV-21115, 2014 WL 4954252,

at *4 (S.D. Fla. Oct. 2, 2014) (denying a motion for summary

judgment where certain witnesses still had to be deposed).

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      Defendant Technology Research, LLC’s Motion for Summary

Judgment (Doc. # 22) is DENIED as premature.

      DONE and ORDERED in Chambers in Tampa, Florida, this 6th

day of May, 2021.




                                    10
